   Case 2:19-cv-07089-MKB-RER Document 11-1 Filed 05/11/20 Page 1 of 1 PageID #: 54




                                                     VIA Email: jfriedman@tpglaws.com
       May 5, 2020

       Joshua Friedman
       Phillips & Associates, PLLC
       45 Broadway, Suite 620
       New York, NY 10006

             RE:      Case No. 19-CV-07089; Jeni Wallace v. ANR Practice Management
                      LLC, et al., in the United States District Court, Eastern District of
                      New York

       Dear Joshua:

       Please let this letter serve as our agreement to extend the deadline to Answer
       Plaintiff’s Complaint currently due May 11, 2020 by 30 days, to June 10, 202o. If
       this is your understanding of our agreement, please sign below. Thank you very
       much.

                                                 Sincerely,

                                                 /s/ Ethan Yat Fai Lau
                                                 Ethan Yat Fai Lau



       /s/
       Joshua Friedman




                                   RIVAS GOLDSTEIN, LLP
405 Lexington Avenue,    26th   Floor New York, NY 10174 t. 212.541.2451             f. 212.504.7911
